Fletcher, Presiding Justice.
Debra Carol Bozeman was injured on October 7, 1992, while working for Liberty National Life Insurance Company. She filed a declaratory judgment challenging the constitutionality of OCGA § 34-9-11.1, the workers’ compensation subrogation statute, as enacted in 1992.1 The Georgia General Assembly amended the statute in 1995 and provided that subsection (c) should apply retroactively to injuries occurring on or after July 1, 1992.2 Because this recent enactment changed the major provision that Bozeman is challenging, we remand this case for the trial court to consider the effect of the 1995 Act on Bozeman’s petition.

Judgment vacated and case remanded with direction.


All the Justices concur.


 See OCGA § 34-9-11.1 (1992); Ga. L. 1992, p. 1942, § 2.


 See OCGA § 34-9-11.1 (Supp. 1995); Ga. L. 1995, p. 642, § 13.